--------------------------------------------------------------------------------

LOCK-UP AGREEMENT

March 31, 2010

To: Kore Nutrition Incorporated   200-736 Granville Street   Vancouver, BC V6Z
1G3

Ladies and Gentlemen:

Re: Kore Nutrition Incorporated

1.

Acknowledgement. The undersigned acknowledges that Kore Nutrition Incorporated
(“Kore”) and Go All In, Inc. (“All In”) intend to complete a share exchange (the
“Share Exchange”) whereby Kore will acquire all of the issued and outstanding
shares of All In pursuant to the terms of a share exchange agreement (the
“Exchange Agreement”), dated February 26, 2010, between Kore, All In and the
Shareholders (as such term is defined in the Exchange Agreement).

    2.

Lock-Up. In consideration of the benefit that the Share Exchange will confer
upon the undersigned, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the undersigned hereby
irrevocably agrees that, during the period beginning from the date of the
closing of the Exchange Agreement (the “Closing Date”) and ending the date which
is 15 months from the Closing Date (the “Lock-Up Period”), the undersigned shall
not, directly or indirectly, offer, sell, assign, pledge, contract to sell,
grant or sell any option to purchase, make any short sale, enter into any other
agreement to dispose of (or publicly announce any intention to do any of the
foregoing), any of the common shares of Kore which the undersigned acquired as
consideration for tendering its common shares of All In in connection with the
closing of the Exchange Agreement, whether owned, directly or indirectly, by the
undersigned, or under control or direction of the undersigned, or with respect
to which the undersigned has beneficial ownership (collectively, the “Locked-Up
Securities”). In the event that any stock options are issued to the undersigned
during the term of this Agreement, such stock options will also become subject
to the terms and conditions of this Agreement will be deemed to be Locked-Up
Securities.

   

The foregoing restriction is expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to, or reasonably
expected to lead to, or result in, a sale or disposition of the Locked-Up
Securities, even if such Locked-Up Securities would be disposed of by someone
other than the undersigned. Such prohibited hedging or other transactions would
include without limitation any short sale or any purchase, sale or grant of any
right (including without limitation any put or call option) with respect to any
of the Locked-Up Securities or with respect to any security that includes,
relates to, or derives any significant part of its value from the Locked-Up
Securities.

    3.

Title to Locked-Up Securities. The undersigned represents and warrants that it
now has, and, except as contemplated above, for the duration of this Lock-Up
Agreement, will have, good and marketable title to the Locked-Up Securities.


--------------------------------------------------------------------------------

- 2 -

4.

Termination. This Agreement may be terminated by mutual written consent of the
parties hereto. If not so terminated, this agreement shall terminate one
calendar day following the date that is fifteen months following the Closing
Date.

    5.

Public Disclosure. The undersigned agrees not to make any public disclosure or
announcement of, or pertaining to, this Agreement, the Exchange Agreement or the
Share Exchange without the prior written consent of Kore, except as required by
law.

    6.

Damages. The undersigned recognizes and acknowledges that this agreement is an
integral part of the Share Exchange and that a breach by the undersigned of any
covenants or other commitments contained in this Agreement will cause the other
party to sustain injury for which it may not have an adequate remedy at law for
money damages. Therefore, the undersigned agrees that in the event of any such
breach, Kore shall be entitled to the remedy of specific performance of such
covenants or commitments and preliminary and permanent injunctive and other
equitable relief in addition to any other remedy to which it may be entitled, at
law or in equity, and the undersigned agrees to waive any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief.

    7.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Province of British Columbia and any applicable federal
laws of Canada, without regard to conflict of laws principles.

    8.

Facsimile. Kore and the undersigned shall be entitled to rely on delivery of a
facsimile copy hereof which shall be legally effective to create a valid and
binding agreement of the undersigned and Kore in accordance with the terms
hereof.

    9.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement

    10.

Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties pertaining to the lock-up of the Locked-Up
Securities contemplated by this Agreement.


SIGNED, SEALED AND DELIVERED BY ) <>[INSERT NAME OF SHAREHOLDER] ) in the
presence of: )    )     )    Witness ) <>[INSERT NAME OF SHAREHOLDER]  )       
        Number of Locked-Up Securities subject to this Agreement

The foregoing is agreed to and accepted this 31day of March, 2010:

--------------------------------------------------------------------------------

- 3 -

  KORE NUTRITION INCORPORATED       By:                    Authorized Signatory


--------------------------------------------------------------------------------